Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9 and 11 are currently under examination wherein claims 1 and 2 have been amended and claim 11 has been newly added in applicant’s amendment filed on July 11, 2022 wherein the previously withdrawn claim 10 has also been amended.
Status of Previous Rejections
2.	The previous rejections of claims 1-9 under 35 U.S.C. 103 as stated in the Office action dated February 11, 2022 have been withdrawn in light of the applicant’s amendment filed on July 11, 2022.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher P. Moreno on August 10, 2022.
The application has been amended as follows:
The previously withdrawn claim 10 has been cancelled. 
Allowable Subject Matter
4.	Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on July 11, 2022 has obviated the previous rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over JP (2006-028541 A) in view of Brugger et al. (US 3,870,572) as stated in the Office action dated February 11, 2022. JP (‘541 A) in view of Brugger et al. (‘572) does not disclose all the limitations of the first step as claimed in the independent claims 1 and 11. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/10/2022